Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pedro E. Puga (Reg. No.  73,479) on July 28, 2022. 

The application has been amended as follows: In the claims 
	In claim 1 (line 12) after  “largest value”   insert    “.”    .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:
 A method, comprising:…, wherein one of the first vector and the second vector is a boundary bit-vector defining boundaries of the plurality of elements and an other vector is an inverted elements vector where the elements vector is inverted to generate the inverted elements vector; updating the result vector responsive to performing a plurality of subsequent logical operations using the sensing circuitry; and providing, to the host, a mask indicating which of the plurality of elements have one of the smallest value and the largest value.
Claim 7 requires among other things:
 An apparatus,…; and a controller configured to generate a mask indicating which of the plurality of elements have one of a smallest value and a largest value by: causing an AND operation to be performed using the sensing circuitry, wherein the AND operation is performed using a first vector as a first input and a second vector as a second input and wherein one of the first vector and the second vector is a boundary bit-vector defining boundaries of the plurality of elements and an other vector is an inverted elements vector where the elements vector is inverted to generate the inverted elements vector; causing a result of the AND operation to be stored in the array as a results vector; causing the results vector to be updated responsive to performance of a plurality of subsequent logical operations using the sensing circuitry; and causing the mask indicating which of the plurality of elements have the one of the smallest value and the largest value to be stored in at least one of the sensing circuitry and the array.
Claim 16 requires among other things:

 A method comprising:…; performing an AND operation using the sensing circuitry, wherein the AND operation is performed using a first vector as a first input and a second vector as a second input and wherein one of the first vector and the second vector is a boundary vector defining boundaries of the plurality of elements and an other vector is an inverted elements vector where the elements vector is inverted to generate the inverted elements vector; and generating a mask vector indicating which of the plurality of elements have one of the smallest value and the largest value by controlling the sensing circuitry to perform a plurality of iterations of operations using a plurality of vectors including the boundary vector defining boundaries of the plurality of elements of the elements vector.
	The closest prior art includes Manning (patent application  publication No. 2015/0279466) and Beaumont (patent application  publication No. 2004/0215617)  and Butler (patent No 8,589,611)  and Gonion (patent No. 8,555,037 )
	Manning taught storing an elements vector comprising a plurality of elements in a group of memory cells couples to an access line of and array and each of the plurality of element is stored in different memory cells (e.g., see fig. 1 paragraph 0030 and 0032) Manning taught performing using sensing circuitry coupled to the array (e.g., see fig. 1 and paragraph 0032) logical operation  (e.g., see paragraphs 0072-0074), logical operation (e.g., NAND,OR, NAND,NOR); using a first vector and a second vector as inputs  (e.g., see paragraphs 0027 and  0036-0038)  with as result of the logical operation being stored in the array as a result vector (e.g., see paragraph 82)[the result of the R-input, AND,OR, NAND and NOR can then be stored in the memory cell of the array), Manning taught updating the result vector responsive to performing a plurality of subsequent logical operations using sensing circuitry (e.g., see paragraph 0073 and fig. 5B-1 or 5B-2).
Beaumont taught determining the largest and smallest value in an array (e.g., see fig 5 and paragraph 60 ). .Butler taught a hint bit vector defining packet boundaries (e.g., see Fig. 1 and abstract)., Gonion taught a processor receiving an input vector, generating a result vector  and perform maximum and minimum operation dependent on a control vector and input vector (e.g., see col. 1, lines 52-59). 
	However the closest prior art did not disclose the limitations of the claims 1,7 and 16 respectively as shown above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akerib (patent No. 8,238,173) disclosed using storage cells to perform computation (e.g., see abstract).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/           Primary Examiner, Art Unit 2183